Citation Nr: 1627372	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-40 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back syndrome and fractured thoracic spine (hereinafter, "low back disorder") prior to September 2, 2015 (excluding periods of temporary total evaluations); and to a rating in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 30 percent for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1993 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2010 rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Atlanta (Decatur), Georgia, respectively.  The RO in Cleveland, Ohio has jurisdiction over the appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  For the entire appeal period prior to September 2, 2015, the Veteran's low back disorder more nearly approximated the criteria of forward flexion limited to 30 degrees or less (excluding periods of temporary total evaluations).

2.  The Veteran's low back disorder has not been manifested by ankylosis at any time during the pendency of this case.

3.  The competent and credible evidence of record does not reflect the Veteran has experienced incapacitating episodes as defined by VA regulations of 6 weeks or more in duration during a 12 month period.

4.  The competent and credible evidence of record reflects the Veteran's headaches more nearly approximate the criteria of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for the Veteran's low back disorder for the entire appeal period prior to September 2, 2015 are met (excluding periods of temporary total evaluations).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a rating in excess of 40 percent for the Veteran's low back disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  The criteria for a rating of 50 percent of the Veteran's tension headaches are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  Here, as discussed in more detail below, the Veteran essentially contends that his low back disorder and headaches are more disabling than contemplated by the current ratings assigned.  However, he has not indicated there are outstanding records pertinent to these claims that are not of record; nor that the findings of the VA examinations he has been accorded in this case are inaccurate, to include the most recent in September 2015.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is already in receipt of such "staged" ratings for his low back disorder.

Analysis - Low Back Disorder

In evaluating the Veteran's low back disorder, the Board notes that, prior to September 2, 2015, he was assigned two periods of temporary total evaluation pursuant to 38 C.F.R. § 4.30.  The Board's evaluation of the low back prior to September 2, 2015, will not include such periods as no higher rating would be possible at those times.

The record reflects the Veteran has indicated his low back disorder has been manifested by pain throughout the pendency of this case.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In this case, the Board finds that, for the period prior to September 2, 2015 (excluding periods of temporary total evaluations), the Veteran's low back disorder more nearly approximates the criteria of forward flexion limited to 30 degrees or less.  Granted, the July 2010 VA examination found him to have forward flexion to 70 degrees, with pain at 70 degrees; and while there was increased pain and limitation of motion noted after repetitive testing, it was still to 65 degrees.  The subsequent July 2011 VA examination noted flexion to 40 degrees, with no additional limitation after repetitive testing.  However, a prior VA examination of May 2010 noted active flexion of the thoracolumbar spine to 10 degrees, with objective evidence of pain on use.  

In short, it appears the Veteran had various different range of motion findings during this period, with at least one meeting the criteria for a rating of 40 percent.  As the Veteran has competently and credibly reported flare-ups of pain during this period, this may account for the time he was noted as having active flexion limited to 10 degrees.  Moreover, the fact he has used medication, including pain relievers and muscle relaxers, and other treatment for his low back throughout the pendency of this case, such as a TENS unit and back brace, may account for the times he was noted as having flexion in excess of 30 degrees.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are not contemplated by the rating criteria).  In any event, the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant; and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. §§ 4.3, 4.7.  Therefore, the Board finds the Veteran is entitled to a rating of 40 percent prior to September 2, 2015.

With respect to the issue of entitlement to a rating in excess of 40 percent, the Board notes that the only basis for such a rating under the General Rating Formula for Diseases and Injuries of the Spine is when there is ankylosis of the spine.  However, in this case, the service-connected low back disorder has not been manifested by ankylosis at any time during the pendency of this case.  Rather, the May 2010, July 2010, and September 2015 VA examiners explicitly found the Veteran did not have ankylosis.

The Board further notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  In addition to the aforementioned range of motion findings, the Board notes that while the Veteran was unable to do repetitive motion testing at the September 2015 VA examination, he was found to have forward flexion to 20 degrees; extension to 15 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 10 degrees.

In short, while the record does reflect decreased motion of the thoracolumbar spine, it does not show the Veteran ever had immobility and consolidation of the spine during this period.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Board acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  Here, the Veteran has already been assigned separate compensable ratings for radiculopathy of the right and left lower extremities on this basis.  However, the record does not reflect the Veteran has disagreed with the ratings assigned for this bilateral radiculopathy, nor is there any evidence of any other associated neurologic impairment due to the low back that would otherwise warrant a separate rating.

The Board has also considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this Formula, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

In this case, the competent and credible evidence of record does not reflect the Veteran has experienced incapacitating episodes as defined by VA regulations of 6 weeks or more in duration during a 12 month period.  Granted, the May 2010 VA examination noted that, during the past 12 months the Veteran had experienced incapacitating episodes 13-14 times, and that they lasted 2-3 days.  However, this notation appears to be in regard to the frequency of flare-ups.  Moreover, the other evidence of record does not support a finding he was actually prescribed bedrest by a physician to this extent during this period.  In addition, there was no indication of any incapacitating episodes on the July 2010 VA examination.  The July 2011 VA examination noted the Veteran was incapacitated for a total of 2 weeks following his surgery due to his low back disorder, which has been compensated in his assignment of a temporary total rating.  The more recent September 2015 VA examiner found the Veteran had incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Consequently, the Board finds the competent and credible evidence of record does not demonstrate any distinctive period where he met or nearly approximated the criteria for a rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In making the above determination, the Board notes it took into account the potential applicability of "staged" rating pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not demonstrate any distinctive period where he met or nearly approximated the criteria for a rating in excess of 40 percent.

Analysis - Headaches

The Veteran's headaches have been evaluated as analogous to migraine headaches pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8100.  Under this Code, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In this case, the Board finds that the competent and credible evidence of record reflects the Veteran's headaches more nearly approximate the criteria of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  For example, he described weekly headaches at the May 2010 VA examination, and that most of them were prostrating.  He also indicated such headaches would last for days at a time on both this and the subsequent July 2010 VA examination.  Granted, the May 2010 examination itself found the headaches resulted in no more than mild impairment of chores, exercise recreation, and sports; and no impairment in other areas.  However, neither this examination, nor the subsequent examinations in July 2010 and July 2011, explicitly stated whether the Veteran's recurrent headaches were manifested by prostrating attacks.  In other words, the findings of these VA examinations do not explicitly refute the Veteran's report in May 2010 that he experienced weekly headaches, most of which were prostrating in nature.

The Board notes that the September 2015 VA examination found the Veteran experienced prostrating attacks once a month, and that they were not productive of severe economic inadaptability.  However, the Veteran testified at his February 2016 hearing that he experienced weekly headaches and that his description of such appears consistent with that of a prostrating attack.  Further, his spouse provided supporting testimony as to the nature and frequency of such attacks.  Moreover, the testimony at the hearing described problems with employment due to the headaches that the Board finds more nearly approximates the criteria of severe economic inadaptability.  See 38 C.F.R. §§ 4.3, 4.7.  The Board also finds that the Veteran and his spouse were competent to describe such matters, and that there is no reason indicated by the record to doubt their credibility thereof.  In addition to the foregoing, the record reflects the Veteran's headaches have been treated with medication throughout the pendency of this case.  See Jones, supra.

For these reasons, the Board finds the competent and credible evidence of record more nearly approximates than not the criteria for the maximum schedular rating of 50 percent under Diagnostic Code 8100.  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology of the Veteran's service-connected low back disorder and headaches.  As detailed above, these disabilities was primarily manifested by pain and resulting functional impairment to include limitation of motion of the thoracolumbar spine.  Such manifestations are contemplated in the rating criteria.  Further, as the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, mandate that symptoms such as pain be taken into account when evaluating the schedular rating for the low back disorder, to determine an extraschedular rating is warranted based upon such symptoms would appear to violate the prohibition against pyramiding.  The record does not otherwise indicate symptomatology not contemplated by the schedular criteria for either disability.  Therefore, the rating criteria are adequate to evaluate these service-connected disabilities during this period and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record reflects the Veteran is currently employed in a full-time capacity.  Although he has reported difficulty at work due to his service-connected low back disorder and headaches, the Board finds that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

A 40 percent rating for the low back disorder is granted for the entire appeal period prior to September 2, 2015 (excluding periods of temporary total evaluations). 

A rating in excess of 40 percent for the low back disorder is denied.

A 50 percent rating for tension headaches is granted for the entire appeal period.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


